DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rayan Alassaad on 23 May 2022.

The claims have been amended as follows:

Claim 1.	(Currently Amended) A transmission parameter configuration method implemented by a first device, wherein the transmission parameter configuration method comprises:
determining a transmission parameter for a first group communication, wherein the first device is a management device of a group, and wherein the transmission parameter comprises 
	sending information comprising the transmission parameter to a second device in the group through a broadcast message, wherein the broadcast message is a master information block-sidelink (MIB-SL) message transmitted on a physical sidelink broadcast channel (PSBCH) or a sidelink control information (SCI) message transmitted on a physical sidelink control channel (PSCCH); and 
	performing one of:
add a field indicating the DMRS pattern to the transmission parameter in the MIB-SL message when the broadcast message is the MIB-SL message transmitted on the PSBCH; or
send the information to the second device in the group on the resource through the SCI message when the broadcast message is the SCI message transmitted on the (PSCCH), wherein the SCI message comprises a field indicating the DMRS pattern.

Claim 2.	(Currently Amended) The transmission parameter configuration method of claim 1, wherein the transmission parameter comprises a frequency domain, and wherein the transmission parameter configuration method further comprises either:
monitoring time-frequency domain resources in a resource pool to obtain a monitoring result, and determining, based on the monitoring result, the frequency domain resource for a third group communication in the time-frequency resources in the resource pool; or
determining, based on a channel busy ratio (CBR) of a channel, the frequency domain resource for a fourth group communication in the channel.

Claim 5.	(Currently Amended) The transmission parameter configuration method of claim 4, wherein the broadcast message is 


a Radio Resource Control (RRC) message transmitted on a physical sidelink shared channel (PSSCH).

Claim 6.	(Cancelled)

Claim 7.	(Cancelled)

Claim 23.	(Currently Amended) A first device comprising: 
a memory configured to store a program; and
a processor coupled to the memory, wherein the program causes the processor to be configured to:
determining a transmission parameter for a first group communication, wherein the first device is a management device of a group, and wherein the transmission parameter comprises 
	sending information comprising the transmission parameter to a second device in the group through a broadcast message, wherein the broadcast message is a master information block-sidelink (MIB-SL) message transmitted on a physical sidelink broadcast channel (PSBCH) or a sidelink control information (SCI) message transmitted on a physical sidelink control channel (PSCCH); and 
performing one of:
	add a field indicating the DMRS pattern to the transmission parameter in the MIB-SL message when the broadcast message is a master information block-sidelink (MIB-SL) message transmitted on a physical sidelink broadcast channel (PSBCH); or
	send the information to the second device in the group on the resource through the SCI message when the broadcast message is a sidelink control information (SCI) message transmitted on a physical sidelink control channel (PSCCH), wherein the SCI message comprises a field indicating the DMRS pattern.

Claim 24.	(Currently Amended) The first device of claim 23, wherein the transmission parameter comprises a frequency domain resource, and wherein the program further causes the processor to be configured to either:
monitor time-frequency domain resources in a resource pool to obtain a monitoring result, and determining, based on the monitoring result, the frequency domain resource for a third group communication in the time-frequency resources in the resource pool; or
determine, based on a channel busy ratio (CBR) of a channel, the frequency domain resource for a fourth group communication in the channel.

27.	(Currently Amended) The first device of claim 26, wherein the broadcast message is 


a Radio Resource Control (RRC) message transmitted on a physical sidelink shared channel (PSSCH).
Claim 28.	(Cancelled)

Claim 29.	(Cancelled)

Claim 33.	(Currently Amended) A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to:
determine a transmission parameter for a first group communication, wherein the apparatus is a management device of a group, and wherein the transmission parameter comprises 
	send information comprising the transmission parameter to a second device in the group through a broadcast message, wherein the broadcast message is a master information block-sidelink (MIB-SL) message transmitted on a physical sidelink broadcast channel (PSBCH) or a sidelink control information (SCI) message transmitted on a physical sidelink control channel (PSCCH); and 
perform one of:
	add a field indicating the DMRS pattern to the transmission parameter in the MIB-SL message when the broadcast message is a master information block-sidelink (MIB-SL) message transmitted on a physical sidelink broadcast channel (PSBCH); or
	send the information to the second device in the group on the resource through the SCI message when the broadcast message is a sidelink control information (SCI) message transmitted on a physical sidelink control channel (PSCCH).

Claim 36.	(New) The computer program product of claim 33, wherein the DMRS pattern comprises information indicating a quantity of DMRS symbols in a time scheduling unit, a location of a time-frequency resource, and a subcarrier spacing.

Claim 37.	(New) The computer program product of claim 33, wherein the transmission parameter comprises a frequency domain, and wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to either:
monitor time-frequency domain resources in a resource pool to obtain a monitoring result, and determining, based on the monitoring result, the frequency domain resource for a third group communication in the time-frequency resources in the resource pool; or
	determine, based on a channel busy ratio (CBR) of a channel, the frequency domain resource for a fourth group communication in the channel.

	The reason for the above amendments is to enable an alternate allowance using the alternate allowable subject matter, as the previous initial allowance using the initial allowable subject matter was revoked by internal reviews. Further updated search found Zhang (US 2021/0029688), citing:
para. 31: In PSCCH, third, sixth, ninth and twelfth symbols are used to transmit Demodulation Reference Signals (DMRS) [pattern];
para. 37: PSCCH transmission is per PSCCH transmission resource pool comprising DMRS symbols, the resources for PSCCH is time-frequency resources,
para. 40: at least 1 of following parameters is used to determine & transmit the PSCCH: subcarrier spacing, + the number and location of DMRS symbols,
       para. 52: wherein PSCCH (control channel) is used for scheduling PSSCH (data channel)

	The above cited portions of the newly found prior art will fulfill limitations of the initial (now revoked) allowable matter:
   "when the transmission parameter comprise the DMRS pattern for the group communication, indicating in the DMRS pattern the quantity of DMRS symbols in a time scheduling unit, a location of a time-frequency resource, and a subcarrier spacing”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469